 
 
III 
110th CONGRESS 
1st Session 
S. RES. 110 
IN THE SENATE OF THE UNITED STATES 
 
March 15, 2007 
Mr. Lugar (for himself, Mr. Biden, Mrs. Boxer, Ms. Murkowski, Mr. Hagel, Mr. Bond, Mr. Kerry, Mr. Webb, Mr. Akaka, Mrs. Feinstein, and Mr. Feingold) submitted the following resolution; which was referred to the Committee on Foreign Relations 
 
 
May 24, 2007 
Reported by Mr. Biden, without amendment 
 

June 11, 2007
Considered and agreed to

RESOLUTION 
Expressing the sense of the Senate regarding the 30th Anniversary of ASEAN-United States dialogue and relationship. 
 
 
Whereas the Association of Southeast Asian Nations (referred to in this resolution as ASEAN), was established in 1967, with Indonesia, Malaysia, the Philippines, Singapore, and Thailand as the initial members; 
Whereas the membership of ASEAN has expanded to 10 countries since its establishment in 1967, and now includes Brunei, Burma, Cambodia, Indonesia, Laos, Malaysia, the Philippines, Singapore, Thailand, and Vietnam; 
Whereas the United States-ASEAN dialogue and relationship began in 1977; 
Whereas the countries of ASEAN constitute the 3rd largest export market for the United States, have received approximately $90,000,000,000 in direct investment from the United States, and are developing an integrated free trade area; 
Whereas trade between the United States and the countries of ASEAN totals nearly $170,000,000,000 annually; 
Whereas ASEAN is committed to accelerated economic growth, social progress, cultural development, and regional peace and stability; 
Whereas ASEAN is committed to developing a regional energy security strategy; 
Whereas nearly 40,000 students from ASEAN countries are studying in the United States; 
Whereas ASEAN countries share common concerns with the United States, including the spread of avian influenza and other diseases, and environmental issues, such as the preservation of biodiversity and illegal logging; 
Whereas ASEAN countries continue to partner with the United States against global terrorism; 
Whereas the Senate passed legislation authorizing the establishment of the position of United States Ambassador for ASEAN Affairs; and 
Whereas United States officials announced in August of 2006 that an Ambassador for ASEAN Affairs will be appointed: Now, therefore, be it  
 
That— 
(1)it is the sense of the Senate that— 
(A)the United States and the ASEAN countries should continue implementing the ASEAN-United States Enhanced Partnership, with emphasis on the agreed upon specific priority measures for cooperation in 2007; 
(B)the United States should proceed with appointing a United States Ambassador for ASEAN Affairs; 
(C)the United States should work with the countries of ASEAN in developing a regional energy strategy; 
(D)the United States should provide greater emphasis and support toward encouraging students from ASEAN countries to study in the United States, and American students to study in ASEAN countries; and 
(E)the United States should continue to support the work of multilateral financial institutions, including the Asian Development Bank and the World Bank in ASEAN countries, and to encourage additional transparency and anticorruption efforts by those institutions, for the benefit of the ASEAN countries where they operate; 
(2)the Senate welcomes the initiation of a Fulbright Program for ASEAN scholars; and 
(3)the Senate welcomes and encourages planning by the countries of ASEAN and the United States for an ASEAN-United States Summit in 2007. 
 
 
May 24, 2007 
Reported without amendment  
